ORDER

PER CURIAM.
AND NOW, this 2nd day of April, 2014, the Petition for Allowance of Appeal is GRANTED, LIMITED TO Petitioner’s sentencing claim, insofar as it challenges the application of 42 Pa.C.S.A. § 9712.1’s requirements of “actual or constructive possession or control” and “close proximity.” Further, the Superior Court’s decision affirming the imposition of a sentence of a mandatory minimum sentence under Section 9712.1 *659is VACATED, and the matter is REMANDED to the Superi- or Court for further proceedings in light of Commonwealth v. Hanson, 82 A.3d 1023 (Pa.2013). In all other respects, the Petition for Allowance of Appeal is DENIED.
Jurisdiction relinquished.